Citation Nr: 0931031	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
injury


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.  

The reopened issue of entitlement to service connection for a 
left knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 2002 decision, the RO denied 
service connection for a left knee disability.  

2.  Evidence submitted subsequent to the October 2002 RO 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the October 2002 RO decision 
that denied service connection for a left knee 
disability, which was the last final denial with respect 
to this issue, is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156, 20.302, 20.1103 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in March 2006, VA informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claim was previously denied because his service treatment 
records (STRs) did not reflect a knee disability and that the 
Veteran's report of medical examination upon separation, 
dated in October 1968, reported that the Veteran's knees were 
normal.  The Veteran was notified that any evidence which he 
submits must relate to these facts.  In addition, the 
correspondence informed the Veteran of the criteria for 
assignment of an effective date and disability rating in the 
event of an award of service connection

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was completed prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), a "buddy" 
statement, a photograph, and VA and private medical records.  
Additionally, the claims file contains the statements of the 
Veteran.  As noted in further detail in the Remand below, the 
Board has carefully reviewed the evidence and concludes that 
there has been identification of further available evidence 
not already of record, and VA has a duty to attempt to obtain 
such evidence once the claim has been reopened.

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The Veteran's 
claim to reopen the claim for service connection for a left 
knee disability was received in February 2006.  As such, the 
amended provision is for application in this case and is set 
forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he sustained a left knee injury in 
service.  Historically, an October 2002 RO decision denied 
the Veteran's claim because there was no evidence of record 
of an in-service injury.  The Veteran did not file a 
substantive appeal to the claim and it became final within 
one year of the date on which the RO mailed the Veteran the 
original decision denying the claim.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  In February 2006, the Veteran submitted a 
claim to reopen his claim for service connection for a left 
knee injury.  A June 2006 RO rating decision denied the 
Veteran's claim, finding that new and material evidence had 
not been submitted.

Evidence at the time of the last final denial 

The evidence of record in October 2002, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), a VA records request to the Veteran's private 
physician, and a note that those records were no longer 
available.  

The STRs did not contain any evidence that the Veteran ever 
sought treatment for, or complained, of a left knee 
disability.  An October 1968 report of medical examination, 
for separation purposes, reflects, that upon clinical 
evaluation, the Veteran's lower extremities were noted to be 
normal.  

Evidence since last final denial

The evidence received into the record since the last final 
denial of service connection consists of a photograph which 
is purported to be of the Veteran, with a bandage on his left 
leg, private medical records from August 1978, September 
1978, and July 1991, a statement by H.C. that the above 
mentioned photograph was taken in 1968 at the U.S. Naval Air 
Station in Brunswick, Maine, and VA medical records dated in 
2005 and 2006.
 
The VA and private medical records are new as they were not 
previously of record and are neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial.  However, they are not material as they do not raise 
a reasonable possibility of substantiating the claim.  The 
medical records do not provide any evidence that the Veteran 
had an in-service injury to his left knee.  To the contrary, 
the private medical records reflect that the Veteran had an 
injury to his left knee in 1978, approximately 10 years after 
separation from service.

The photograph and the accompanying "buddy statement" are 
new in that they were not previously of record.  As noted 
above, the Veteran had previously averred that his left knee 
injury occurred in 1968 while in service, however, the STRs 
do not reflect any such injury.  Therefore, the photograph 
and buddy statement which appear to indicate the Veteran had 
a left knee bandage in 1968 are new evidence.  The Board 
notes that in considering whether to reopen a claim, VA must 
assume the credibility of evidence which supports the 
Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

In order to be "material" evidence, the evidence must 
relate to an unestablished fact necessary to substantiate the 
claim, namely, in the present case, that the Veteran's had a 
left knee disability in service.  This photograph suggests 
that Veteran had an injury to his left leg during service.  
The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, does raise a reasonable possibility of 
substantiating the claim, and as such, is new and material to 
reopen the claim.  


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
knee disability, the claim is reopened, and the appeal is 
allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a left knee disability may be granted 
on the merits, de novo.  Under the VCAA, VA has a duty to 
assist the Veteran in the development of a claim.  This 
includes assisting the Veteran in procuring STRs and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that further development of the record is needed 
prior to appellate consideration of the reopened claim.

The Veteran has averred that he was in the sick bay for 
possibly six weeks due to a left knee injury.  The Board 
notes that the Veteran has not provided sufficient 
information as to the circumstances of his left knee injury, 
or the subsequent treatment.  Nonetheless, the evidence of 
record contains a photograph of the Veteran with a bandage on 
his left leg.  Therefore, the Board finds that VA, upon 
receipt of further clarifying information from the Veteran, 
should attempt to obtain any pertinent medical records.

In addition, an August 2005 VA medical record reflects that 
the Veteran had a repeat left orthoscopic in May 2003.  A 
March 2006 VA medical record reflects that the Veteran was 
previously seen in September 2002, apparently for pain and 
instability in the left knee.  No pertinent records from 
September 2002 and May 2003 are associated with the claims 
file.

Finally, VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a VA examination and opinion regarding 
the extent and etiology of any left knee disability would 
further assist the Board in developing a more complete 
picture of the Veteran's disability.  See 38 C.F.R. 
§ 3.159(c)(4) (stating that a medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to 
identify, if possible, the company, 
battalion, brigade, and division to which 
he was assigned when he injured his left 
knee in service.  Furthermore, request him 
to identify if he was treated or 
hospitalized in Vietnam or Maine, and the 
dates and extent of any such care.  If the 
Veteran provides VA with sufficient 
information, contact the appropriate 
agency and request any pertinent records, 
to include sick call records, daily logs, 
or inpatient records, if appropriate.

2.  Contact the Veteran and request him to 
identify the complete name, address, and 
approximate dates of treatment for his left 
knee on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  After securing any necessary 
authorization or medical releases, the AOJ 
should request and associate with the 
claims file the Veteran's treatment reports 
from all sources identified whose records 
have not previously been secured or sought.  
Also, notify the Veteran that he may obtain 
the evidence himself and send it to VA.

3.  After completing the foregoing, 
schedule the Veteran for a VA examination 
with the appropriate specialist to 
determine whether he has a current left 
knee disability.  Perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner is 
asked to opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any such disability is 
related to the Veteran's military service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
left knee disability.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


